Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed August 8, 2022 in response to the Office Action of April 6, 2022 is acknowledged and has been entered. 
Claims 1, and 12 have been amended. 
Claims 33-35 have been added.
Claims 2 and 4 have been canceled.
Claims 12-16, 18-21, 23, 25, 27, 28, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 6, 9-11, and 33 are currently being examined as they read on the elected species (tamoxifen). 

MAINTAINED/MODIFIED REJECTIONS 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating breast cancer in a subject, comprising administering to the subject in need thereof a combination of a therapeutically effective amount of an ErbB-2/ErbB-3 bispecific antibody and a therapeutically effective amount of an endocrine therapy drug, wherein the bispecific antibody has an antigen binding site that can bind an extra-cellular part of ErbB-2 and an antigen binding site that can bind an extra-cellular part of ErbB-3; wherein the antigen binding site that can bind an extra-cellular part of ErbB-2 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-2 specific heavy chain variable region comprising SEQ ID NO:42 and comprises the common light chain comprising SEQ ID NO: 81  and wherein the antigen binding site that can bind an extra-cellular part of ErbB-3 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-3 specific heavy chain variable region comprising SEQ ID NO:57 and comprises the common light chain comprising SEQ ID NO: 81; and wherein the endocrine therapy drug comprises tamoxifen, fulvestrant, or letrozole, does not reasonably provide enablement for “A method of treating breast cancer in a subject, comprising administering to the subject in need thereof a combination of a therapeutically effective amount of an ErbB-2/ErbB-3 bispecific antibody and a therapeutically effective amount of an endocrine therapy drug, wherein the bispecific antibody has an antigen binding site that can bind an extra-cellular part of ErbB-2 and an antigen binding site that can bind an extra-cellular part of ErbB-3; wherein the antigen binding site that can bind an extra-cellular part of ErbB-2 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-2 specific heavy chain variable region of MF3958 (SEQ ID NO:42) as depicted in Figure I0A or CDR sequences that differ in at most two conservative amino acid substitutions from the CDR1, CDR2 and CDR3 sequences of MF3958, and wherein the antigen binding site that can bind an extra-cellular part of ErbB-3 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-3 specific heavy chain variable region of MF3178 (SEQ ID NO:57) as depicted in Figure I0B or CDR sequences that differ in at most two conservative amino acid substitutions from the CDR 1, CDR2 and CDR3 sequences of MF3178; and wherein the endocrine therapy drug comprises tamoxifen, fulvestrant, or letrozole. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
It is noted that 1) an ErbB-2 specific heavy chain variable region of MF3958 (SEQ ID NO:42) as depicted in Figure I0A and 2) an ErbB-3 specific heavy chain variable region of MF3178 (SEQ ID NO:57) as depicted in Figure I0B is interpreted to not be limited to SEQ ID NO:42 and SEQ ID NO:57 and broadly encompasses variants of MF3958 and MF3178.
Claims 1, 6, 9-11, and 33 are drawn to a method of treating of a subject that has breast cancer, comprising administering to the subject in need thereof a combination of a therapeutically effective amount of an ErbB-2/ErbB-3 bispecific antibody comprising 1) a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-2 specific heavy chain variable region of MF3958 (SEQ ID NO:42), 2) a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-3 specific heavy chain variable region of MF3178 (SEQ ID NO:57), and variants and a therapeutically effective amount of an endocrine therapy drug, wherein the bispecific antibody has an antigen binding site that can bind an extra-cellular part of ErbB-2 and an antigen binding site that can bind an extra-cellular part of ErbB-3.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
Claim 1 encompasses: a bispecific antibody comprising a broad genus of antibodies with CDRs of MF3958 and MF3178,  and a broad genus of its variants (CDR sequences that differ in at most two conservative amino acid substitutions from the CDR1, CDR2 and CDR3 sequences of MF3958 (>                        
                            
                                
                                    
                                        
                                            5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            17
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            12
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    =89,760 variants); CDR sequences that differ in at most two conservative amino acid substitutions from the CDR 1, CDR2 and CDR3 sequences of MF3178 (>                        
                            
                                
                                    
                                        
                                            5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            17
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            15
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    =142,800 variants), which would encompass enormous numbers of variants (>89760 x 142,800) and all types of breast cancers. In addition, claim 1 does not recites light chain variable regions which are required for antigen binding. Thus, the claim does not require that the bispecific antibody possess any particular completed structure required for antigen binding (3 HCDRs +3 LCDRs).
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
The state of the prior art is such that it involves testing antibodies both in vitro and in vivo to determine which antibody exhibits the desired binding activity/specificity and therapeutic activities, because even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff (Rudikoff et al., Proc Natl Acad Sci USA 1982, 79(6) 1979-1983, Publication Year:1982, of record). Rudikoff teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding. Even if the antibody is limited to antibody which can bind to tumor associated antigens, Riemer (Riemer et al. Mol Immunol, 2005 42(9): 1121-1124, Publication Date: 2005-01-08, of record) teaches that antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms (entire document, particular page 1123, column 1), indicating unpredictability of therapeutic outcomes.
Even for conservative amino acid substitutions, as shown by Brown (Brown et al., J. of Immunogy, 156:3285-3291, Publication Year: 1996), mutations in the heavy chain complementarity determining region 2 (CDR2) of the T15 Ab can have a dramatic effect on the ability of the Ab to bind Ag. One amino acid change even with conservative amino acid replacement at Arg52 cause loss of antigen binding activity. See Abstract.
As such, the mere generalized description of antibodies cannot always suffice to describe adequately antibodies that have an inhibitory or therapeutic effect in the absence of in vivo working example, because the skilled artisan could not immediately predict, recognize, or distinguish those antibodies that bind an antigen with desired therapeutic effect from antibodies that bind the antigen but lack desired therapeutic effect. Thus, the prior art teaches the therapeutic effectiveness of an antibody for targeting cancer cells is not a certainty, and is determined empirically.
In addition, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042, of record) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370, of record) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233, of record) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims”. The instant specification teaches a method of treating HBCx-34 xenograft models with a combination MCLA-128 antibody + Letrozole, See Example 1 and Figs. 1-3. The instant specification teaches a method of treating MCF-7 xenograft models with two combinations MCLA-128 antibody + Tamoxifen and MCLA-128 antibody + Fulvestrant, See Example 2 and Figs. 5 and 6. Thus, the specification only teaches that one bispecific antibody in 3 combinations shows promising therapeutic efficacy for breast cancers. No other bispecific antibodies or MCLA-128 variants are disclosed in a combination therapy. One of ordinary skill in the art would have not expected that all of the MCLA-128 variants encompassed by clam 1 would be able to bind an extra-cellular part of ErbB-2 and an extra-cellular part of ErbB-3, and in combination with any endocrine therapy drug would achieve technical effects as MCLA-128 + Letrozole; MCLA-128 + Tamoxifen; or MCLA-128 + Fulvestrant.
The quantity of experimentation needed:
As illustrated above, clearly, the art of using antibody in immunotherapy is not a simple matter of visualizing a desired compound, generating an antigen (i.e. ErbB-2 and ErbB-3) binding protein, and obtaining a desired therapeutic antibody for monotherapy or combination therapy. 
The factors outlined in In re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In this case, in order to perform the invention over the whole scope claimed with very limited teaching from the specification and prior arts, the skilled person has to test every conceivable bispecific antibody in combination with tamoxifen or fulvestrant or letrozole with every conceivable administration regimen against various breast cancers, particularly for breast cancer which is ER-positive with low HER2 expression (IHC 1+, or IHC 2+ combined with negative FISH). 
Furthermore, the state of the prior art is such that it involves testing antibodies both in vitro and in vivo to determine which antibody exhibits the desired binding activity/specificity and therapeutic activities, because even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Brown (Brown et al., J. of Immunogy, 156:3285-3291, Publication Year: 1996). Even if the antibody is limited to antibody which can bind to tumor associated antigens, Riemer (Riemer et al. Mol Immunol, 2005 42(9): 1121-1124, Publication Date: 2005-01-08, of record) teaches that antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms (entire document, particular page 1123, column 1), indicating unpredictability of therapeutic outcomes. Additionally, Young et al. (US Patent Application Pub. 2004/0197328, October 7, 2004, of record) teach that even for monoclonal antibodies that recognize the same protein, it cannot be predicted if the antibody will be of therapeutic benefit. In particular, Young et al. teach that while monoclonal antibody 11BD-2E11-2, which recognizes Melanoma-associated chondroitin sulfate proteoglycan (MCSP), is effective for treatment of breast and ovarian tumors (see examples 7 and 8), other monoclonal antibodies that also recognize MCSP, such as 9.2.27 and 225.28S, were ineffective as therapeutic unconjugated antibodies. See paragraphs 0014-0019. Thus, although the specification demonstrates activity with an ErbB-2/ErbB-3 bispecific antibody in combination of an endocrine therapy drug (i.e. MCLA-128 + Tamoxifen) for the treatment of some types of breast cancers (i.e. ER+ and HER2 overexpressing), the examples do not enable any person skilled in the art to make and/or use the invention commensurate in scope with these claims, because it is clear that one of skilled in the art could not predictably make and use the broadly claimed genus and subgenera of bispecific antibodies in combination with of an endocrine therapy drug (i.e.Tamoxifen) for a method for treating all breast cancers, such as breast cancer of ER-positive/low HER2 expression. Taken together, this constitutes an undue burden. 
Given the numerous unpredictability of antibodies and cancer therapy, the lack of specific guidance and the insufficient in vitro or in vivo working example, undue experimentation would be required of one of skilled in the art to produce the claimed invention from the instant specification alone. 

Response to Arguments
For the Scope of Enablement rejection of claims 1, 6, 9-11, and 33 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    240
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    96
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    208
    643
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    239
    639
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    499
    639
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    607
    647
    media_image8.png
    Greyscale


Applicant’s arguments have been considered, but have been found only partially persuasive. The rejection for patient population scope is herby withdrawn in view of the claim amendment and Applicant’s argument.  However, as set forth above, the amended claims still encompass a large number of bispecific antibodies and variants, without providing 3 CDRs of light chain variable region which are required for antigen binding. Applicant argues that Rudikoff does not teach conservative amino acid substitutions, new reference (Brown) has been added. Brown teaches that a single conservative amino acid change in a single CDR (CDR2) can impact antigen binding significantly. Thus, Applicant’s arguments are found partially persuasive for the reasons ser forth above and the rejection is maintained.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9-11, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "an ErbB-2 specific heavy chain variable region of MF3958 (SEQ ID NO:42) as depicted in Figure I0A” and “an ErbB-3 specific heavy chain variable region of MF3178 (SEQ ID NO:57) as depicted in Figure I0B " renders the claim indefinite because it is not clear if  the claims are limited to SEQ ID NO:42 and SEQ ID NO:57 or more broadly encompasses MF3958 and MF3178 and variants thereof.
Claims 1, 6, 9-11, and 33 are also rejected because these claims are dependent on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 9, 11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record) and in view of McDonagh (McDonagh et al., Mol Cancer Ther, 11(3) with Supp., Publication Date: March 2012, of record) and Geuijen (Geuijen et al., Wo 2015/130173 A1, Publication Date: 2015-09-03).
Zhang2 teaches that although anti-endocrine therapies such as tamoxifen, fulvestrant, and letrozole have demonstrated significant efficacy in treating ER+ breast cancer patients, intrinsic or acquired resistance to such therapies has limited their success, See [0002].
	Zhang2 teaches a method of treating an ErbB2 expressing or ErbB2 overexpressing tumor (e.g. HER++ or HER2+++ tumors), and the tumor can be a breast cancer, and the method comprises co-administration an effective amount of an anti-estrogen agent, in combination with an effective amount of an anti-ErbB3 agent, e.g. a bispecific anti-ErbB2/antiErbB3 antibody, See [0008].
Zhang2 teaches that the anti-estrogen agent may be an estrogen receptor antagonist: tamoxifen (the elected species), See [0017].
As evidenced by McDonagh, MM-111 is a bispecific antibody fusion protein consisting of fully human anti-ErbB2 and anti-ErbB3 single chain antibody moieties linked by modified human serum albumin. MM-111 binds with both avidity and specificity to tumor cells expressing ErbB2 and ErbB3 and blocks ligand-induced signaling and tumor growth in several preclinical models, See page 583, col. 1, paragraph 2. And MM-111 can bind an extracellular part of ErbB-2 and bind an extracellular part of ErbB-3, See Figure S2. 
Zhang2 teaches that combination of MM-111 and tamoxifen inhibit tumor growth in vivo better than either MM-111 or tamoxifen does alone in a BT474-M3 mouse model, See Fig. 1, Example 1. And BT474-M3 is an ErbB2 overexpressing breast tumor cell line, See [0047].
Zhang2 teaches that MM-111 combines positively with various anti-estrogen drugs, e.g. tamoxifen, fulvestrant, in inhibiting spheroid growth in vitro, See Figs 3-5, Examples 2-4. 
Zhang2 teaches that cancer maybe an estrogen receptor positive (ER+) breast cancer, See [0049]; maybe an ErbB2 expressing or overexpressing breast cancer, See [0050]. ErbB2 overexpressing cancers are designated as HER2++ or HER2+++. HER2++ or HER2+++ status is typically determined by immunohistochemistry, See [0050].
Zhang2 teaches mode and dosage of administration of MM-111, See Example 14 and 15.
Zhang2 teaches as set forth above. Zhang2 does not teach the “wherein the antigen binding site that can bind an extra-cellular part of ErbB-2 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-2 specific heavy chain variable region of MF3958 (SEQ ID NO:42) as depicted in Figure I0A or CDR sequences that differ in at most two conservative amino acid substitutions from the CDR1, CDR2 and CDR3 sequences of MF3958, and wherein the antigen binding site that can bind an extra-cellular part of ErbB-3 comprises a variable domain with a heavy chain variable region comprising at least the CDR1, CDR2 and CDR3 sequences of an ErbB-3 specific heavy chain variable region of MF3178 (SEQ ID NO:57) as depicted in Figure I0B or CDR sequences that differ in at most two conservative amino acid substitutions from the CDR 1, CDR2 and CDR3 sequences of MF3178”
Geuijen teaches antibodies comprising a first antigen- binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3. See Abstract.
Geuijen teaches an antibody comprises an ErbB-2 specific heavy chain variable region sequence selected from the group consisting of the heavy chain variable region sequences of e.g. MF3958, and wherein said antibody comprises an ErbB-3 specific heavy chain variable region sequence selected from the group consisting of the heavy chain variable region sequences of e.g.  MF3178. See claims 25 and 26.
Geuijen teaches that the CDR1, CDR2 and CDR3 sequences of MF3958 and the CDR1, CDR2 and CDR3 sequences of MF3178 are most preferably. See page 28-para.2; and page 29-para.2.
Geuijen teaches bispecific antibody PB4188, containing anti-HER2 antibody 3958 and anti-HER3 antibody 3178. See page 96-lines 6-7. Thus, PB4188 reads on claim 1.
Geuijen teachesone advantage of the present invention is the fact that binding of antibody PB4188 to ErbB-2 and ErbB-3 positive cells results in internalization. See page 15-lines 28-30.
Geuijen teaches that the bispecific antibody can be used to treat various cancers, including breast cancer. See claim 53.
Geuijen teaches one embodiment that provides antibody PB4188 for use in the treatment of a subject having an ErbB-2, ErbB-3 or ErbB-2/ErbB-4 positive tumor. See page 64-lines 5-10.
Geuijen teaches PB4188 have superior inhibitory activity to HER2 positive N87 cells. See Fig. 11; and increased ADCC activity, See Fig. 12. PB4188 shows anti-proliferative activity on HER2 amplified breast cancer cells. See pages 97-99.
Geuijen teaches large scale production, purification and analytical studies of PB4188. See page 94-97.
Geuijen teaches administration of PB4188. See Table 11.
Geuijen teaches that PB4188 can overcome heregulin HRG mediated resistance. See page 102-line 23 to page 103-line 9 and Fig. 19. 
Geuijen teaches that PB4188 is more potent than lapatinib or the combination of pertuzumab and trastuzumab in treating breast cancer.  See page 102-lines 1-20 and Figs. 17 and 18. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat breast cancer with a bispecific antibody-MM-111 binding to ErbB-2 and ErbB-3 and an endocrine therapy drug, e.g. tamoxifen, as taught by Zhang2, and substitute the bispecific antibody MM-111 with PB4188, as taught by Geuijen, because PB4188 has good anti-tumor activity and good therapeutic properties and is the preferred bispecific antibody for breast cancer treatment. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to expand the options for breast cancer therapy and to develop better compositions for breast cancer therapy.
Regarding claim 6, Zhang2 teaches that cancer maybe an estrogen receptor positive (ER+) breast cancer, See [0049]
Regarding claim 11, Zhang2 teaches that MM-111 is a bispecific anti-anti-ErbB2/antiErbB3 antibody that abrogates heregulin binding to ErbB2/ErbB3 and inhibits heregulin activation of ErbB2/ErbB3. In HER2+ breast cancer, MM-111 inhibits ErbB3 phosphorylation, See [0004]. MM-111 binds to ErbB2/ErbB3 heterodimers and forms a trimeric complex with ErbB2 and ErbB3, effectively inhibiting ErbB3 signaling, See [0054].
Regarding claim 9, Zhang2 teaches that cancer maybe an estrogen receptor positive (ER+) breast cancer, See [0049]; maybe an ErbB2 expressing or overexpressing breast cancer, See [0050]. ErbB2 overexpressing cancers are designated as HER2++ or HER2+++. HER2++ or HER2+++ status is typically determined by immunohistochemistry, See [0050]. 
Although Zhang2 does not explicitly the breast cancer is an IHC ErbB2+ breast cancer. However, one ordinary skilled in the art would recognize that the ErbB2 expressing breast cancer would have an IHC value smaller than 2+ (ErbB2 overexpressing) and larger than 0 (ErbB2 negative or non-expressing). Thus, one ordinary skilled in the art would recognize that the ErbB2 expressing breast cancer taught by Zhang2 would be an IHC ErbB2+ breast cancer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No.: US 11,279,770
Claims 1, 6, 9, 11 and 33 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,279,770 B2 (hereinafter Pat. 770, in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
The claims of Pat. 770 teach:

    PNG
    media_image9.png
    533
    611
    media_image9.png
    Greyscale

It’s noted that SEQ ID NOs: 49-50-51 recited by claim 1 identical to CDRs of MF3958 corresponding to SEQ IDs: 43-44-45:

    PNG
    media_image10.png
    137
    683
    media_image10.png
    Greyscale

SEQ ID NOs: 64-65-66 recited by claim 1 identical to CDRs of MF3178 corresponding to SEQ IDs: 58-59-60:

    PNG
    media_image11.png
    135
    692
    media_image11.png
    Greyscale

The claims of Pat. 770 teach as set forth above. However, the claims of Pat. 770 do not teach the bispecific antibody in combination with an endocrine therapy drug, such as Tamoxifen, or the breast cancer is hormone receptor positive, or the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on an ErbB-3 positive cell.
Zhang2 and McDonagh teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer with an ErbB-2/ErbB-3 bispecific antibody of claim 1 (e.g. HCDRs: SEQ ID NOs: 49-50-51 + SEQ ID NOs: 64-65-66), as taught by the claims of Pat. 770 and add an endocrine therapy drug, such as tamoxifen, to treat ER+/ErbB2+ breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2 positive breast cancer, as taught by Zhang2. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as taught by Zhang2, See Example 1, [0058].  


Application 16/499,144
Claims 1, 6, 9, 11 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-65 of copending Application No. 16/499,144 (thereinafter Appl. 144) in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record) and Geuijen (Geuijen et al., Wo 2015/130173 A1, Publication Date: 2015-09-03), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
The claims of Appl. 144 teach a method of treating an individual that has an ErbB-2, ErbB-3 or ErbB-2/ErbB-3 positive tumor or is at risk of developing an ErbB-2, ErbB-3 or ErbB-2/ErbB-3 positive tumor, the method comprising administering to the individual in need thereof therapeutically effective amounts of an ErbB-2 targeting agent and a bispecific antibody that comprises an antigen-binding site that specifically binds an epitope in an extracellular domain of ErbB-2 and an antigen-binding site that specifically binds an epitope in an extracellular domain of ErbB-3, See claim 37.
The claims of Appl. 144 teach a method of treating an individual that has an ErbB-2 positive and ErbB-3 positive tumor in the brain or is at risk of developing an ErbB-2 positive and ErbB-3 positive tumor in the brain, the method comprising administering to the individual in need thereof a therapeutically effective amount of a bispecific antibody that comprises an antigen-binding site that specifically binds an epitope in an extracellular domain of ErbB-2 and an antigen- binding site that specifically binds an epitope in an extracellular domain of ErbB-3, See claim 50.
The claims of Appl. 144 teach the method of claim 50, wherein the tumor is a metastasis of a breast tumor, See claim 51.
The claims of Appl. 144 teach as set forth above. However, the claims of Appl. 144 do not teach the bispecific antibody MCLA-128 or its variants, or in combination with an endocrine therapy drug, such as Tamoxifen, or the breast cancer is hormone receptor positive, or the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on an ErbB-3 positive cell.
Zhang2, Geuijen and McDonagh teach as set forth above. 
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a metastatic breast cancer with an ErbB-2/ErbB-3 bispecific antibody, as taught by the claims of Appl. 144 and add an endocrine therapy drug, such as tamoxifen, to treat ER+/ErbB2 expressing or overexpressing breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2 positive breast cancer, as taught by Zhang2, and to use a bispecific antibody PB4188 in the combination, as taught by Geuijen, because PB4188 has good anti-tumor activity and good therapeutic properties and is the preferred bispecific antibody for breast cancer treatment. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as suggested by Zhang2, See Example 1, [0058].  
This is a provisional nonstatutory double patenting rejection.

Application 16/499,185
Claims 1, 6, 9, 11, and 33are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-17 and 22 of copending Application No. 16/499,185 (thereinafter Appl. 185) in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
The claims of Appl. 185 teach a method of treating a subject that has an ErbB-2 and ErbB-3 positive cell comprising administering a bispecific antibody to a subject that comprises a first antigen- binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein the cell comprises an NRG1 fusion gene comprising at least a portion of the NRG1-gene fused to a sequence from a different chromosomal location, wherein the first antigen-binding site comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:40, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:41, and a heavy chain CDR3 comprising the amino acid sequence SEQ ID NO:42; the second antigen-binding site comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:54, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:55, and a heavy chain CDR3 comprising the amino acid sequence SEQ ID NO:56. See claim 1. As shown below, SEQ ID NOs: 40-41-42 of Appl. 185 (see page 44 of Specification of August 4, 2022) is identical to CDRs of MF3958 corresponding to SEQ IDs: 43-44-45:

    PNG
    media_image12.png
    79
    418
    media_image12.png
    Greyscale


    PNG
    media_image10.png
    137
    683
    media_image10.png
    Greyscale

As shown below, SEQ ID NOs: 54-55-56 of Appl. 185 (see page 46 of Specification of August 4, 2022) is identical to CDRs of MF3178 corresponding to SEQ IDs: 58-59-60:

    PNG
    media_image13.png
    78
    425
    media_image13.png
    Greyscale


    PNG
    media_image11.png
    135
    692
    media_image11.png
    Greyscale

The claims of Appl. 185 teach the method of claim 1, wherein the cell is a breast cancer cell, an ovarian cancer cell, a lung cancer cell, such as a non-small cell lung cancer, or a metastasis thereof, See claim 6.
The claims of Appl. 185 teach a method of treating a subject that has an ErbB-2 and ErbB-3 positive tumor or is at risk of having said tumor comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2 and a second antigen-binding site that can bind an extracellular part of ErbB-3, See claim 7.
The claims of Appl. 185 teach that the method of claim 7, wherein the tumor can be a breast cancer, See claim 8.
The claims of Appl. 185 teach as set forth above. However, the claims of Appl. 185 don’t teach the bispecific antibody in combination with an endocrine therapy drug, such as Tamoxifen, or the breast cancer is hormone receptor positive or ErbB-2+, or the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on an ErbB-3 positive cell.
Zhang2 and McDonagh teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a breast cancer with an ErbB-2/ErbB-3 bispecific antibody (e.g. HCDRs: SEQ ID NOs: 40-41-42 + SEQ ID NOs: 54-55-56), as taught by the claims of Appl. 185 and add an endocrine therapy drug, such as tamoxifen, to treat ER+/ErbB2+ breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2 positive breast cancer, as taught by Zhang2. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as taught by Zhang2, See Example 1, [0058].  
This is a provisional nonstatutory double patenting rejection.

Application 16/499,723
Claims 1, 6, 9, 11 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-29, and 31-36 of copending Application No. 16/499,723 (thereinafter Appl. 723) in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
The claims of Appl. 723 teach a method for treating a subject having an ErbB-2/ErbB-3 positive tumor, the method comprising administering to the individual in need thereof a bispecific antibody comprising a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3, wherein the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell, wherein the ErbB-2/ErbB-3 positive tumor has at least 150,000 ErbB-2 cell-surface receptors per cell and wherein the subject has not previously been treated with a ErbB-2 specific therapy or with a ErbB-3 specific therapy, wherein the first antigen-binding site that binds ErbB-2 comprises at least the CDR1, CDR2, and CDR3 sequences of an ErbB-2 specific heavy chain variable region, wherein the CDR1, CDR2, and CDR3 sequences, respectively, each have at most two conservative amino acid substitutions relative to the CDR1, CDR2, and CDR3 sequences, respectively, selected from the group consisting of: SEQ ID NOs: 18-20; SEQ ID NOs: 23-25; SEQ ID NOs: 40-42; SEQ ID NOs: 27-29; SEQ ID NOs: 32-34, SEQ ID NOs: 32, 24, and 37; SEQ ID NOs: 49-51; SEQ ID NOs: 44-46; and SEQ ID NOs: 108-110; and wherein the second antigen-binding site that binds ErbB-3 comprises at least the CDR1, CDR2, and CDR3 sequences of an ErbB-3 specific heavy chain variable region, wherein the CDR1, CDR2, and CDR3 sequences, respectively, each have at most two conservative amino acid substitutions relative to the CDR1, CDR2, and CDR3 sequences, respectively, selected from the group consisting of: SEQ ID NOs: 54-56; SEQ ID NOs: 59-61; SEQ ID NOs: 54, 151, 56; SEQ ID NOs: 54, 145, 56, SEQ ID NOs: 54, 113, 56, SEQ ID NOs: 54, 146, 56, SEQ ID NOs: 54, 117, 56;  SEQ ID NOs: 120, 121, 56; SEQ ID NOs: 54, 147, 56; SEQ ID NOs: 120, 148, 56; SEQ ID NOs: 54, 149, 56; and SEQ ID NOs: 54, 150, 56. wherein the first antigen binding site and the second antigen binding site comprise a light chain variable region comprising a CDR1 having the sequence of SEQ ID NO:75 or a sequence having at most two conservative amino acid substitutions relative to SEQ ID NO:75, a CDR2 having the sequence of SEQ ID NO:76 or a sequence having at most two conservative amino acid substitutions relative to SEQ ID NO:76, and a CDR3 having the sequence SEQ ID NO:77 or a sequence having at most two conservative amino acid substitutions relative to SEQ ID NO:77. See claim 17. As shown below, SEQ ID NOs: 40-41-42 of Appl. 185 (see page 40 of Specification of June 9, 2022) is identical to CDRs of MF3958 corresponding to SEQ IDs: 43-44-45:

    PNG
    media_image12.png
    79
    418
    media_image12.png
    Greyscale


    PNG
    media_image10.png
    137
    683
    media_image10.png
    Greyscale

As shown below, SEQ ID NOs: 54-55-56 of Appl. 185 (see page 43 of Specification of June 9, 2022) is identical to CDRs of MF3178 corresponding to SEQ IDs: 58-59-60:

    PNG
    media_image13.png
    78
    425
    media_image13.png
    Greyscale


    PNG
    media_image11.png
    135
    692
    media_image11.png
    Greyscale

The claims of Appl. 723 teach as set forth above. However, the claims of Appl. 723 don’t teach the bispecific antibody in combination with an endocrine therapy drug, such as Tamoxifen, or the cancer is a breast cancer or a breast cancer of hormone receptor positive or ErbB-2+, or the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on an ErbB-3 positive cell.
Zhang2 and McDonagh teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer with an ErbB-2/ErbB-3 bispecific antibody (e.g. HCDRs: SEQ ID NOs: 40-41-42 + SEQ ID NOs: 54-55-56), as taught by the claims of Appl. 723 and add an endocrine therapy drug, such as tamoxifen, to treat ER+ /ErbB2+ breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2+ breast cancer, as taught by Zhang2. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as taught by Zhang2, See Example 1, [0058].    
This is a provisional nonstatutory double patenting rejection.

Application 17/431,044
Claims 1, 6, 11 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/431,044 (thereinafter Appl. 044) in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record) and Geuijen (Geuijen et al., WO 2015/130173 A1, Publication Date: 2015-09-03), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
	The claims of Appl. 044 teach a composition comprising two or more binding moieties, wherein each of said binding moieties comprises a variable domain that binds to an extracellular part of EGFR; and wherein a first of said binding moieties comprises a variable domain that binds to an extracellular part of HER2 and a second of said binding moieties comprises a variable domain that binds to an extracellular part of HER3, See claim 1.
The claims of Appl. 044 teach a method for the treatment of a subject that has cancer or is at risk of recurrence or relapse of cancer, the method comprising administering to a subject in need thereof a therapeutically effective amount of two or more binding moieties, wherein each of said binding moieties comprises a variable domain that binds to an extracellular part of EGFR; and wherein a first of said binding moieties comprises a variable domain that binds to an extracellular part of HER2 and a second of said binding moieties comprises a variable domain that binds to an extracellular part of HER3, See claim 26.
The claims of Appl. 044 teach as set forth above. However, the claims of Appl. 185 don’t teach the bispecific antibody MCLA-128 or its variants, or in combination with an endocrine therapy drug, such as Tamoxifen, or a cancer is breast cancer or breast cancer of hormone receptor positive or ErbB-2+, or the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on an ErbB-3 positive cell.
Zhang2, Geuijen and McDonagh teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a metastatic breast cancer with an ErbB-2/ErbB-3 bispecific antibody, as taught by the claims of Appl. 144 and add an endocrine therapy drug, such as tamoxifen, to treat ER+/ErbB2 expressing or overexpressing breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2 positive breast cancer, as taught by Zhang2, and to use a bispecific antibody PB4188 in the combination, as taught by Geuijen, because PB4188 has good anti-tumor activity and good therapeutic properties and is the preferred bispecific antibody for breast cancer treatment. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as suggested by Zhang2, See Example 1, [0058].  
This is a provisional nonstatutory double patenting rejection.

Application 17/675,431
Claims 1, 6, 9, 11 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 40, 49, 51, 53-56, and 58-71 of copending Application No. 17/675,431 (thereinafter Appl. 431) in view of Zhang2 (Zhang et al., US 2014/0056898, Publication Date: 2014-02-17, of record), as evidenced by McDonagh (McDonagh et al., Mol Cancer Ther, 11(3), Publication Date: March 2012, of record).
The claims of Appl. 431 teach a method for the treatment of a subject having a ErbB-2, ErbB-3 or ErbB-2/ErbB-3 positive tumor or at risk of having said tumor comprising administering to the subject an antibody comprising: a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3, wherein the antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell; a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3, wherein said first antigen-binding site binds domain I of ErbB-2 and said second antigen-binding site binds domain III of ErbB-3; a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3, wherein the affinity (KD) of said second antigen-binding site for an ErbB-3 positive cell is equal to, or higher than, the affinity of said first antigen-binding site for an ErbB-2 positive cell; two antigen-binding sites that bind ErbB-2, wherein at least one of said antigen- binding sites binds domain I of ErbB-2; or two antigen-binding sites that bind ErbB-3, wherein at least one of said antigen- binding sites binds domain I11 of ErbB-3, See claim 36.
The claims of Appl. 431 teach a pharmaceutical composition comprising a bispecific antibody, See claim 35.
The claims of Appl. 431 teach the method of claim 36, wherein said tumor cell can be a breast cancer, See claim 53.
The claims of Appl. 431 teach the method of claim 36, wherein the antibody is a bispecific antibody comprising a first binding arm that specifically binds to the extracellular domain of a human ErbB2 polypeptide and comprises a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences of AYYIN (SEQ ID NO:49), RIYPGSGYTSYAQKFQG (SEQ ID NO:50), and PPVYYDSAWFAY (SEQ ID NO:51) and a light chain variable region comprising the CDR1, CDR2, and CDR3 sequences of a light chain comprising SEQ ID NO: 87; and a second binding arm that specifically binds to the extracellular domain of a human ErbB3 polypeptide and comprises a heavy chain variable region comprising the CDR1, CDR2, and CDR3 sequences GYYMH (SEQ ID NO:64), WINPNSGGTNYAQKFQG (SEQ ID NO:65), and DHGSRHFWSYWGFDY (SEQ ID NO:66) and a light chain variable region comprising the CDR1, CDR2, and CDR3 sequences of a light chain comprising SEQ ID NO: 87. See claim 58. 
SEQ ID NOs: 49-50-51, SEQ ID NOs: 64-65-66 are identical to SEQ ID NOs: 43-44-45 (HCDRs of MF3958), SEQ ID NOs: 58-59-60 (HCDRs of MF3178) of the instant application. 
The claims of Appl. 431 teach the method of claim 36, wherein the tumor is a ErbB-2/ErbB-3 positive tumor, or wherein the tumor is a ErbB-2 positive tumor, or wherein the tumor is a ErbB-3 positive tumor. See claims 67-69.
The claims of Appl. 431 teach as set forth above. However, the claims of Appl. 431 don’t teach the bispecific antibody in combination with an endocrine therapy drug, such as Tamoxifen, or a breast cancer is hormone receptor positive or ErbB-2+.
Zhang2 and McDonagh teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a breast cancer with an ErbB-2/ErbB-3 bispecific antibody, e.g. the antibody of claim 58, as taught by the claims of Appl. 431 and add an endocrine therapy drug, such as tamoxifen, to treat ER+ /ErbB2+ breast cancer, as taught by Zhang2, because combination of an ErbB-2/ErbB-3 bispecific antibody and tamoxifen shows significant antitumor activity in ER+ and ErbB-2+ breast cancer, as taught by Zhang2. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective treatment for breast cancer and overcome drug resistance associated with tamoxifen treatment, as taught by Zhang2, See Example 1, [0058].      
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
All other objections and rejections set forth in Office Action of April 06, 2022 are hereby withdrawn in view of the claim amendment and Applicant’s arguments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642